DETAILED ACTION
This is the third Office action of Application No. 16/283,090 in response to the amendment filed on May 27, 2021. Claims 1, 4, 6-10, 12-31, 33-52, 54, 56, and 58-67 are pending. By the amendment, claims 8, 12, 15-17, 23-24, 26, 33-35, 38-39, 44-45, 47, 49, 56, and 58-62 have been amended. Claims 65-67 are new and claims 2-3, 5, 11, 32, 53, 55, and 57 are canceled.

Response to Arguments
Applicant’s arguments, see page 43, filed 5/27/2021, with respect to the 35 U.S.C. 102(a)(1) rejections using Schmidt (US Patent Publication 20070049443) to claims 54-55 and 64 and Okuda (US Patent Publication 20150031488) to claim 53 have been fully considered and are persuasive.  Noting, the amendments to the claims incorporated the previously indicated allowable subject matter. The 35 U.S.C. 102(a)(1) rejections using Schmidt (US Patent Publication 20070049443) to claims 54-55 and 64 and Okuda (US Patent Publication 20150031488) to claim 53 have been withdrawn. 

Allowable Subject Matter
Claims 1, 4, 6-10, 12-31, 33-52, 54, 56, and 58-67 are allowed.
Claims 1, 4, 6-10, 12-31, 33-52, 54, 56, and 58-67 include the allowable subject matter indicated in the Office actions dated 9/18/2020 and 3/30/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111.  The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/L.W. /Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655